Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 11, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Pursuant to a negotiated plea agreement which included the waiver of the right to appeal, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and was to be sentenced as a second felony offender to a prison term of 4x/2 to 9 years. After he entered his plea, defendant asked County Court for a short furlough to take care of family business. County Court released defendant from custody and administered clear and explicit warnings as to the imposition of an enhanced sentence of 12x/2 to 25 years if defendant did not appear for sentencing on the scheduled date. Defendant thereafter failed to appear for sentencing and a warrant was issued for his arrest. Four years later after being apprehended in Florida and returned to this state, defendant was sentenced on his original plea to 12 to 24 years in prison. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief, defendant’s pro se submission and the People’s brief, we agree.
Judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, *673113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ, concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.